DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10138590. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Claim 11 of US 101387590 discloses a method of drying laundry in a laundry treating appliance having a treating chamber in which the laundry is received for drying, the method comprising: moving the treating chamber to redistribute the laundry (line 3); supplying air to the treating chamber to define supplied air (line 4); exhausting the supplied air from the treating chamber to define an exhaust air flow (lines 5-6); actuating a heater at full output to heat the air supplied to the treating chamber until a maximum evaporation rate is met to define a first phase (lines 10-12); turning the heater off; and maintaining the maximum evaporation rate during a second phase for a duration of time by operating the heater (lines 13-15); AND
a laundry treating appliance for drying laundry according to a cycle of operation, comprising: a rotatable drum at least partially defining a treating chamber (line 3); a supply air conduit fluidly coupled to the treating chamber (line 4); an exhaust air conduit fluidly coupled to the treating chamber (lines 5-6); a fan fluidly coupled to the supply air conduit, treating chamber, and exhaust air conduit to pass air from the supply air conduit, into the treating chamber, where it is exhausted through the exhaust air conduit (lines 4-6, it is noted that a fan is required to more air through a laundry dryer); a heater thermally coupled to the supply air conduit to heat the air in the supply air conduit (lines 10-12); and a controller operably coupled to the heater and the fan and configured to supply air to the treating chamber and heat the supplied air by actuating the heater during a first phase and a second phase following the first phase, wherein the controller is adapted to operate the heater at full output to heat the air supplied to the treating chamber until a maximum evaporation rate is met to define a first phase, turn the heater off and maintaining the maximum evaporation rate during a second phase for a duration of time by further operating the heater (lines 13-15).

Allowable Subject Matter
Claims 1-20 are in condition for allowance subject to a double patenting rejection.

Reasons for Allowance
Claims 1 and 17 include allowable subject matter because prior art could not be found to disclose actuating a heater at full output to heat the air supplied to the treating chamber until a maximum evaporation rate is met to define a first phase and maintaining the maximum evaporation rate during a second phase by operating the heater with all of the limitations of independent claims 1 and 17. The closest prior outside the present patent application family can be found in Woerdehoff which discloses turning off a burner at a preset temperature and turning the burner back on when said temperature drops to a threshold value, but not turning the heater off based on reaching the maximum evaporation rate defined in applicants’ specification as the point where the moisture percentage of the laundry begins to decrease at a constant rate. Claims 1 and 17 are distinguished from other patent applications of the same priority by nature of maintaining the maximum evaporation rate, after turning the heater off, by turning on and operating the heater. Applications 14663791 and 16172224 by same inventors do not include the limitation of maintaining the maximum evaporation rate during a second phase by operating the heater, and prior art could not be found with this teaching so as to render this limitation obvious in combination with the above patent applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762